DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/10/2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden for search.  This is not found persuasive because the restriction is based upon PCT 13.1 unity of invention.  In particular PCT 371 practice does not require a showing of undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are pending.  Claims 14-15 have been cancelled.
Claims 7-13 are withdrawn as being drawn to a nonelected invention.
An action on the merits for claims 1-6 is set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for predicting the prognosis of breast cancer to provide information necessary for predicting the prognosis of a breast cancer comprising measuring mRNA expression of MMP11 and CD2, normalizing, and predicting prognosis wherein the prognosis is predicted to be poor when the MP11 is overexpressed and the prognosis is predicted to be good when the CD2 is overexpressed.  The claims therefore encompass any species and any sample and functionally determining any type of prognosis, the specification has not provided that these species would have the same activity. 
Although the specification teaches specific embodiments , the claims are drawn to any sample and any species and expression associated with any type of prognosis of breast cancer.  The specification provides prognosis or risk in HER2 breast cancer human patients by analyzing tissue samples (p. 30-33). The specification does not provide that this functionality is provided with any samples or expression levels. In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that specific expression of the recited genes are functionality associate with particular prognosis, however, the specification does not provide the critical guidance that these expression levels are predictably the same in any samples or species.  Further, the specification does not provide this functionality with regard to the breadth of any prognosis  in any breast cancer type.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided written support for the functionality of expression level of the genes and prognosis of breast cancer. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the expression of the recited biomarkers and the various detection of each in any sample from any species and the functionality of prognosis.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are indefinite over the phrases “predicting the prognosis of breast cancer to provide information necessary for predicting the prognosis of a breast cancer” in the preamble of claim 1.  This phrase is unclear as it is not clear if the claims are towards prognosis or providing information for prognosis.  Further step a of claim 1 limits the measurement step to “information of the breast cancer patient”.  This is not clear as it is not clear if the claims are referring to expression level information or some other information of the breast caner patient.  Therefore the metes and bounds of the claims are unclear. 
Claims 1-6 are unclear over step c of claim 1. It is not clear what is combined with normalized expression levels of the genes, as it is not clear if the combination is with step a or some other combination.  Further, the claims are indefinite over “prognosis is predicted to be poor when the MMP11 is overexpressed and the prognosis is predicted to be good when the CD2 is overexpressed”.  This is unclear as it is not clear as it is not clear the prognosis if both genes are overexpressed.  In this scenario it would not be clear which prognosis would be poor or good as the sample would have both genes overexpressed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation normalized expression levels and breast cancer prognosis. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of measuring and normalizing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of expression and breast cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  Cheng et al. (Clinica Chimica Acta 2010 Vol 411 p. 234 recited on IDS) teaches measuring mRNA expression of MMP11 in a breast cancer patient (section 2.1, 2.3).  Chen et al. teaches that the mRNA is normalized to predict breast cancer (p 235 2nd column 1st paragraph and p. 238 2nd column 1st full paragraph).  Chen et al. teaches overexpression of MMP1 indicates poor prognosis (p. 238 2nd column).  Dai (WO2016/049276 March 31, 2016 recited on IDS) teaches a her2 subtype breast cancer in which CD2 was measured for prognosis for breast cancer (p 2, 29-30).
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of miRNA using known and conventional assays.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Clinica Chimica Acta 2010 Vol 411 p. 234 recited on IDS) in view of Dai (WO2016/049276 March 31, 2016 recited on IDS).
With regard to claim 1, Chen et al. teaches measuring mRNA expression of MMP11 in a breast cancer patient (section 2.1, 2.3).  Chen et al. teaches that the mRNA is normalized to predict breast cancer (p 235 2nd column 1st paragraph and p. 238 2nd column 1st full paragraph).  Chen et al. teaches overexpression of MMP1 indicates poor prognosis (p. 238 2nd column).  However, Chen et al. does not teach measuring CD2.  
With regard to claim 5, Chen et al. teaches frozen tissue samples (p. 235 1st column 3rd paragraph).  
With regard to claim 6, Chen et al. teaches a method of RT-PCR (section 2.3).  
 	With regard to claims 1-2, Dai teaches a her2 subtype breast cancer in which CD2 was measured for prognosis for breast cancer (p 2, 29-30).
Therefore it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to modify the method of Chen to further screen a finite number of genes associated with breast cancer including CD2 as taught by Dai.  The ordinary artisan would screen known markers in breast cancer samples to screen for further data within the sample including genes such as CD2 which is associated with breast cancer.  The ordinary artisan would have a reasonable expectation of success as Dai teaches measurements of samples that have breast cancer and detecting expression.  

 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Clinica Chimica Acta 2010 Vol 411 p. 234 recited on IDS) and Dai (WO2016/049276 March 31, 2016 recited on IDS) as applied to claims 1-2 and 5-6 in view of Alhamdan (US Patent Application Publication 2016/0220687 August 4, 2016)
Chen et al. teaches measuring mRNA expression of MMP11 in a breast cancer patient (section 2.1, 2.3).  Chen et al. teaches that the mRNA is normalized to predict breast cancer (p 235 2nd column 1st paragraph and p. 238 2nd column 1st full paragraph).  Chen et al. teaches overexpression of MMP1 indicates poor prognosis (p. 238 2nd column). Dai teaches a her2 subtype breast cancer in which CD2 was measured for prognosis for breast cancer (p 2, 29-30).
However, Chen and Dai do not teaches that the prognosis is occurrence of distant metastasis. 
	With regard to claim 3, Alhamdan et al. teaches that MMP11 expression can be used to detect rate of distant metastases (para 17).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Chen and Dai to further screen for rate of distant metastases.  The ordinary artisan would have a reasonable expectation of success to modify the method of Chen and Dai to further screen for other prognosis of breast cancer including distant metastases.  The ordinary artisan would have a reasonable expectation as Alhamdan teaches that MMP11 expression is associated with rate of distant metastases in breast cancer samples.  

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Clinica Chimica Acta 2010 Vol 411 p. 234 recited on IDS) and Dai (WO2016/049276 March 31, 2016 recited on IDS) as applied to claims 1-2 and 5-6 in view of  Shin et al. (US Patent Application Publication 2016/0102359 April 14, 2016).  
Chen et al. teaches measuring mRNA expression of MMP11 in a breast cancer patient (section 2.1, 2.3).  Chen et al. teaches that the mRNA is normalized to predict breast cancer (p 235 2nd column 1st paragraph and p. 238 2nd column 1st full paragraph).  Chen et al. teaches overexpression of MMP1 indicates poor prognosis (p. 238 2nd column). Dai teaches a her2 subtype breast cancer in which CD2 was measured for prognosis for breast cancer (p 2, 29-30).
However, Chen and Dai do not teach one of the recited genes as the normalization gene. 
	With regard to claim 4,  Shin et al. teaches normalization of MMP11 in breast samples (para 50-52).  Shin et al. teaches that normalization of gene expression can be determined using a normalization gene of CTBP1 (para 55). 
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Chen and Dai to normalize the data with a known gene used for such determinations including the CTBP1 of Shin et al.  The ordinary artisan would have a reasonable expectation as Shin et al. teaches expression normalization using CTBP1 for breast cancer expression.   
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634